          Case 1:18-cv-09433-LGS Document 103 Filed 06/25/20 Page 1 of 2




                                                                     June 24, 2020
                                     Defendant shall file a response to Plaintiff's pre-motion letter by July 2,
By ECF                               2020, per Individual Rule III.A.1.
The Honorable Lorna G. Schofield
United States District Judge     Dated: June 25, 2020
Southern District of New York           New York, New York
40 Foley Square
New York, NY 10007

         Re:      PEN American v. Trump, 18 Civ. 9433 (LGS)
Dear Judge Schofield:
    Plaintiff writes pursuant to Rule III.C. of the Court’s Individual Rules and Procedures for
Civil Cases to request a pre-motion conference. As explained below, Plaintiff seeks leave to file
a motion for partial summary judgment on its claims that the Defendant unlawfully threatened to
take adverse actions against members of the White House press corps and media commentators
who hold government security clearances in violation of the First Amendment.

   I.          Background
    Following this Court’s Order on Defendant’s Motion to Dismiss and its Order of April 16,
2020, the parties have discussed whether this case could be resolved on a motion for summary
judgment based on stipulated facts. During the course of those negotiations, counsel for
Defendant has declined to enter into any “motive” stipulations consistent with Plaintiff’s well-
pled allegations that Defendant retaliated against certain journalists and media commentators
because of their protected speech. Accordingly, Plaintiff cannot proceed to summary judgment
based on stipulated facts on its retaliation claims without the opportunity for discovery into
Defendant’s reasons for his actions. Defendant has, however, insisted that no discovery of any
kind is appropriate in this case.
    For the reasons stated below, Plaintiff can advance this case towards resolution by filing a
motion for partial summary judgment on its unconstitutional threats claims at this time. These
claims do not require proof of Defendant’s motive and depend only on statements made and
actions taken by Defendant that are in the public domain and cannot reasonably be disputed.

   II.         The Court Should Permit Plaintiff to file a Motion for Partial Summary
               Judgment on Its Threats Claims
   As this Court noted in its Order on Defendant’s Motion to Dismiss, two categories of claims
involving two categories of press actors remain to be decided: threats and retaliatory acts against
members of the White House press corps, and threats and retaliatory acts against media
commentators who hold federal government security clearances. The legal standard for proving a

                                       The Protect Democracy Project
                                      2020 Pennsylvania Ave NW #163
                                          Washington, DC 20006
         Case 1:18-cv-09433-LGS Document 103 Filed 06/25/20 Page 2 of 2


 Page 2 of 2


threats claim is an objective one, requiring Plaintiff to show that “the comments of a government
official can reasonably be interpreted as intimating that some form of punishment or adverse
regulatory action will follow the failure to accede to the official’s request.” Hammerhead v.
Breznoff, 707 F.2d 33, 39 (2d Cir. 1983). Plaintiff is not required to show that the threats
succeeded in actually chilling speech in order to prevail on its claim. See, e.g., Backpage.com,
LLC v. Dart, 807 F.3d 229, 231 (7th Cir. 2015) (an unconstitutional threat “is actionable * * *
even if it turns out to be empty—the victim ignores it, and the threatener folds his tent”); see also
Okwedy v. Molinari, 333 F.3d 339, 344 (2d Cir. 2003).
    Under this standard, Plaintiff is entitled to judgment as a matter of law in its favor on its
claims that Defendant threatened to revoke White House press passes because of his dislike of
the content of certain reporters’ coverage, and that he threatened to revoke the security
clearances of certain media commentators because he disliked what those commentators said
about him and his administration.
     The Court should permit Plaintiff to file this motion now rather than waiting until the close of
discovery for two reasons. First, Defendant’s presidency is not certain to continue past January
20, 2021, and it is important for the Court to reach the merits of this claim. A ruling on the
constitutional limits of presidential authority to threaten members of the press with official
sanctions is important not just for this administration, but for those yet to come. See Amended
Compl. ⁋ 13. Second, and relatedly, Defendant has foreshadowed his intention to resist discovery
at every turn. While Plaintiff disagrees that Defendant is above the law and immune from
discovery on claims that he abused his power by threatening and retaliating against the press,
litigating discovery disputes will take time. Resolving a portion of the case as quickly as possible
will serve the interests of justice and will further narrow the issues for the remainder of the
litigation.
    For these reasons, Plaintiff respectfully requests that the Court grant Plaintiff leave to file a
motion for partial summary judgment on its unconstitutional threats claims. Plaintiff proposes
that the Court enter a briefing schedule consistent with S.D.N.Y. Local Civil Rule 6.1(b).


                                                          Respectfully submitted,
                                                     By: /s/ Kristy Parker
                                                         Kristy Parker
                                                         THE PROTECT DEMOCRACY PROJECT, INC.
                                                         2020 Pennsylvania Avenue, NW, #163
                                                         Washington, DC 20006
                                                         Phone: (202) 579-4582
                                                         kristy.parker@protectdemocracy.org


Cc (by ECF): Counsel of Record

                                        The Protect Democracy Project
                                       2020 Pennsylvania Ave NW #163
                                           Washington, DC 20006
